Exhibit 10.20.6

Portions of this exhibit marked [ * ] are requested to be treated
confidentially.

EXECUTION COPY

SIXTH Amendment Agreement

 

This Sixth Amendment Agreement (this “Amendment”) is entered into this 26th day
of April 2017, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

Recitals

A.     The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, pursuant to that
certain Second Amendment Agreement dated December 18, 2015, pursuant to that
certain Third Amendment Agreement dated March 24, 2016, pursuant to that certain
Fourth Amendment Agreement dated October 28, 2016, and pursuant to that certain
Fifth Amendment Agreement dated December 12, 2016 (as amended and as the same
may from time to time be further amended, modified, supplemented or restated,
the “Credit Agreement”), pursuant to which the Lenders have extended credit to
the Borrowers for the purposes permitted in the Credit Agreement.

B.     In connection with the Credit Agreement, the Borrowers have entered into
that certain Guarantee and Collateral Agreement dated as of February 20, 2015,
in favor of the Administrative Agent for the benefit of the Lenders (as the same
may from time to time be amended, modified, supplemented or restated, the
“Guarantee and Collateral Agreement”).

C.     The Borrowers have requested and the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement and the Guarantee and Collateral Agreement and to consent
to certain transactions to be entered into by the Borrowers that would otherwise
be prohibited by the covenants in the Credit Agreement and the Guarantee and
Collateral Agreement.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.     Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement.

2.     Amendments to Loan Documents.

 

--------------------------------------------------------------------------------

 

2.1     Amendments to Credit Agreement.

2.1.1     Section 1.1 (Defined Terms).  

(a)     The definition of “Consolidated EBITDA” is amended and restated in its
entirety as follows:

““Consolidated EBITDA”: with respect to the Parent and its consolidated
Subsidiaries for any trailing sixth month period for which a calculation is to
be made under this Agreement, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
compensation expense, plus (vii) the fees, costs and expenses incurred in
connection with this Agreement and the other Loan Documents and the transactions
hereunder and thereunder, plus (viii) reasonable one-time fees, costs and
expenses incurred in connection with a Permitted Acquisition or a successful
offering or issuance of Capital Stock, in each case to the extent approved in
writing by the Administrative Agent as an ‘add-back’ to Consolidated EBITDA,
plus (ix) other non‑cash items reducing Consolidated Net Income (excluding any
such non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, plus (x) any extraordinary or
non-recurring losses, expenses or charges not to exceed $1,000,000 in the
aggregate for such trailing six month period (or such higher amounts as may be
approved by the Required Lenders as an ‘add-back’ to Consolidated EBITDA), minus
(b) the sum, without duplication of the amounts for such period of (i) other
non‑cash items increasing Consolidated Net Income for such period (excluding any
such non‑cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), plus (ii) interest
income.”

(b)     The definition of “Liquidity” is amended and restated in its entirety as
follows:

“Liquidity”:  at any time, the sum of (i) the aggregate amount of unrestricted
cash and Cash Equivalents (including short term marketable securities) held by
the Borrowers and the Guarantors in Deposit Accounts or Securities Accounts
maintained with SVB or SVB’s Affiliates or another Lender or an Affiliate
thereof, or with National Bank of South Carolina (“NBSC”, provided that the
aggregate amounts held in deposit accounts with NBSC shall not exceed $6,500,000
at any time), and in each case subject to a first priority lien in favor of the
Administrative Agent, including, without limitation, pursuant to a Deposit
Account Control Agreement with respect to each such Deposit Account or
Securities Account Control Agreement with respect to each such Securities
Account, plus (ii) the Available Revolving Commitment at such time; provided
that, in connection with any calculation of Liquidity required hereunder, at
least $25,000,000 must consist

 

--------------------------------------------------------------------------------

 

of unrestricted cash and Cash Equivalents (including short term marketable
securities) satisfying the requirements of clause (i) above.

2.1.2     Section 7.1 (Financial Covenants).  

(a)     Section 7.1(a) of the Credit Agreement (Minimum Liquidity) is hereby
amended and restated as follows:

“Minimum Liquidity.  Permit Liquidity at any time, as tested on the last day of
each month, to be less than $40,000,000; provided that, in connection with any
calculation of Liquidity required under this Section 7.1(a), at least
$25,000,000 must consist of unrestricted cash and Cash Equivalents (including
short term marketable securities) satisfying the requirements of clause (i) of
the definition of Liquidity.

(b)     Section 7.1(b) of the Credit Agreement (Minimum Consolidated EBITDA) is
hereby amended by deleting the grid set forth therein and by substituting the
following in its stead:

Quarter Ending

Minimum Consolidated EBITDA for Applicable Trailing Sixth Month Period

 

March 31, 2017

$[ * ]

June 30, 2017

$[ * ]

September 30, 2017

$[ * ]

December 31, 2017

$[ * ]

March 31, 2018

$[ * ]

June 30, 2018

$[ * ]

September 30, 2018

$[ * ]

December 31, 2018

$[ * ]

March 31, 2019

$[ * ]

June 30, 2019

$[ * ]

September 30, 2019

$[ * ]

December 31, 2019

$[ * ]

 

 

                                               

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

--------------------------------------------------------------------------------

 

2.1.3     Exhibit B (Form of Compliance Certificate).  Exhibit B to the Credit
Agreement is hereby deleted in its entirety and the Exhibit A attached hereto is
substituted in its stead.

2.2     Amendment to Guarantee and Collateral Agreement.  The definition of
“Excluded Assets” is amended and restated in its entirety as follows:

“Excluded Assets”:  collectively,

(a)     margin stock (within the meaning of Regulation U issued by the Board) to
the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(b)     motor vehicles and other equipment covered by certificates of title;

(c)     capital stock of any Excluded Foreign Subsidiary (other than Capital
Stock representing up to 66% of the total outstanding voting Capital Stock of
any Excluded Foreign Subsidiary); provided, however, that any Proceeds,
substitutions or replacements of any Excluded Assets shall not be Excluded
Assets (unless such Proceeds, substitutions or replacements are otherwise, in
and of themselves, Excluded Assets); and

(d)     Deposit Accounts opened by any Grantor that are notional and custodial
accounts used exclusively for the maintenance of third-party and employee funds
in connection with account administration and billing services offered by
Grantors.

2.3     Amendment to Schedules.  Schedules 1, 5 and 6 to the Guarantee and
Collateral Agreement attached hereto hereby amend and restate the related
schedules contained in the Guarantee and Collateral Agreement.

3.     Consents and Acknowledgments.

3.1     Borrowers have advised that Benefitfocus.com has previously granted a
license for its “Imax” product to Acord Corporation (“Acord”) pursuant to that
certain Exclusive License Agreement dated as of November 11,
2016.  Benefitfocus.com intends to transfer legal title to the “Imax” product
and will retain a perpetual, irrevocable, worldwide, right and license to
continue to use the “Imax” product.  The Required Lenders hereby consent to the
legal transfer of the “Imax” product notwithstanding the terms of (a) Section
7.5 or any other provision of the Credit Agreement, and (b) Section 5.16 or any
other provision of the Guarantee and Collateral Agreement.

3.2     Borrowers have advised that Benefitfocus.com has determined it is
desirable in the conduct of its business to cease prosecution of all non-U.S.
patent applications.  The Required Lenders hereby (a) acknowledge that such
abandonment, cancellation, non-renewal or discontinuance of use or maintenance
of all non-U.S. patent applications is permitted pursuant to Section 7.5(l) of
the Credit Agreement, (b) consent to such abandonment, cancellation, non-renewal
or discontinuance of use or maintenance of all

 

--------------------------------------------------------------------------------

 

non-US patent applications notwithstanding the terms of Section 5.8(g) of the
Guarantee and Collateral Agreement and (c) waive any requirement for the
Borrowers to provide notice to the Administrative Agent with respect thereto
under Section 5.8(e) of the Guarantee and Collateral Agreement.

3.3     Borrowers have advised that one or more of them intend to offer “Account
Administration and Billing Services”.  In connection with providing such
services, Borrowers will be required to maintain notional and custodial accounts
at a third party bank.  The Required Lenders hereby consent to the formation and
maintenance of such notional and custodial accounts and agree that such accounts
will not constitute Collateral to the extent such accounts are used exclusively
for the maintenance of third-party and employee funds.

4.     Conditions Precedent to Effectiveness.  This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of (and in form and substance satisfactory to, as
applicable) the Administrative Agent (such date, the “Sixth Amendment Effective
Date”):

4.1     This Amendment shall have been duly executed and delivered by the
respective parties hereto.  The Administrative Agent shall have received a fully
executed copy hereof.

4.2     All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

4.3     After giving effect to this Amendment, each of the representations and
warranties herein and in the Credit Agreement and the other Loan Documents (i)
that is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of the Sixth Amendment Effective Date as if made on and as
of such date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.

4.4     The payment by the Borrower to the Administrative Agent, for the ratable
benefit of each Lender party to this amendment based on such Lender’s Revolving
Percentage, an amendment fee equal to .10% of the Revolving Commitment of each
Lender party hereto.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent (or made available) by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Sixth Amendment Effective Date specifying such Lender’s objection
thereto and such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Sixth Amendment Effective
Date.

 

--------------------------------------------------------------------------------

 

5.     Limitation of Amendment.

5.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document.

5.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

6.     Representations and Warranties.  To induce the Administrative Agent and
the Required Lenders to enter into this Amendment, the Borrowers hereby
represent and warrant as follows:

6.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

6.2     Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

6.3     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

6.4     The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

6.5     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

6.6     This Amendment has been duly executed and delivered by each Borrower and
is the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization,

 

--------------------------------------------------------------------------------

 

liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

7.     No Defenses of Borrowers.  Each Borrower hereby acknowledges and agrees
that such Borrower has no offsets, defenses, claims, or counterclaims against
the Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

8.     Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9.     Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

10.     Effect on Loan Documents.

10.1     The amendments set forth herein shall be limited precisely as written
and shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date.  The
Borrowers, on behalf of each Loan Party, hereby ratify and reaffirm the
Borrowers’ obligations under the Credit Agreement and each Loan Party’s
obligations under each other Loan Document to which it is a party and agrees
that none of the amendments or modifications to the Credit Agreement set forth
in this Amendment shall impair any Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents.  The
Borrowers, on behalf of each Loan Party, hereby further ratify and reaffirm the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledge that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations (as
amended hereby) from and after the date hereof.  The Borrowers, on behalf of
each Loan Party, acknowledge and agree that the Credit Agreement and each other
Loan Document is still in full force and effect and acknowledge as of the date
hereof that no Loan Party has any defenses to enforcement of the Loan
Documents.  The Borrowers, on behalf of each Loan Party, waive any and all
defenses to enforcement of the Credit Agreement as amended hereby and each other
Loan Document that

 

--------------------------------------------------------------------------------

 

might otherwise be available as a result of this Amendment.  To the extent any
terms or provisions of this Amendment conflict with those of the Credit
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control.

10.2     To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

10.3     This Amendment is a Loan Document.

11.     Severability.  The provisions of this Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

12.     Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement
are hereby incorporated by reference in their entity mutatis mutandis.

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS:

BENEFITFOCUS.COM, INC.

 

By:    /s/ Jeffrey M. Laborde                             

Name:    Jeffrey M. Laborde                             

Title:    CFO                                                      

 

BENEFITFOCUS, INC.

 

By:    /s/ Jeffrey M. Laborde                             

Name:    Jeffrey M. Laborde                             

Title:    CFO                                                      

 

BENEFITSTORE, INC.

 

By:    /s/ Jeffrey M. Laborde                             

Name:    Jeffrey M. Laborde                             

Title:    CFO                                                       

 

 

 




Signature Page to Sixth Amendment

--------------------------------------------------------------------------------

 

 

 

 

SILICON VALLEY BANK, as Administrative Agent and as a Lender

By:    /s/ Will Deevy                                          

Name:     Will Deevy                                         

Title:       Vice President                                    

 

 

Signature Page to Sixth Amendment

--------------------------------------------------------------------------------

 

 

COMERICA BANK, as a Lender

By:    /s/ John Benetti                                        

Name:     John Benetti                                       

Title:       SVP                                                    

 

Signature Page to Sixth Amendment

--------------------------------------------------------------------------------

 

 

 

PACIFIC WESTERN BANK, as a Lender

By:    /s/ Adam Glick                                         

Name:     Adam Glick                                        

Title:       SVP                                                    

 

 

Signature Page to Sixth Amendment

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By:    /s/ Ushma Dedhiya                                   

Name:     Ushma Dedhiya                                  

Title:       Authorized Signatory                         

 

 

Signature Page to Sixth Amendment

 

--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

BENEFITFOCUS, INC.
BENEFITFOCUS.COM, INC.
BENEFITSTORE, INC.


 

Date:  ___________ ____, 20____

 

 1.                       This Compliance Certificate is delivered pursuant to
Section 6.2(b) of that certain Credit Agreement, dated as of February 20, 2015,
by and among BENEFITFOCUS, INC., a Delaware corporation (“Parent”),
BENEFITFOCUS.COM, INC., a South Carolina corporation (“Benefitfocus.com”), and
BENEFITSTORE, INC., a South Carolina corporation (“BenefitStore”, and together
with Parent and Benefitfocus.com, each individually, a “Borrower”, and
collectively, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the
Swingline Lender, Silicon Valley Bank (“SVB”), as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”)
and COMERICA BANK, as documentation agent (in such capacity, the “Documentation
Agent”) (as amended, restated, amended and restated, supplemented, restructured
or otherwise modified from time to time, the “Credit Agreement”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

2.   The undersigned, a duly authorized and acting Responsible Officer of
Parent, hereby certifies, in his/her capacity as an officer of Parent, and not
in any personal capacity, as follows:

3.   I have reviewed and am familiar with the contents of this Compliance
Certificate.

4.   I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”).  Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

5.   Attached hereto as Attachment 3 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.

6.   [To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

7.   [To the extent not previously disclosed to the Administrative Agent, a list
of any material patents, registered trademarks or registered copyrights issued
to or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]

[Remainder of page intentionally left blank; signature page follows]

Exhibit B

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

PARENT, for itself and on behalf of each other Borrower:

 

BENEFITFOCUS, INC.

 

By:                                                                        

Name:                                                                   

Title:                                                                     

 

 



Exhibit B

 

 



 

 

--------------------------------------------------------------------------------

 

Attachment 1
to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1 to Compliance Certificate

--------------------------------------------------------------------------------

 

Attachment 2
to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrowers to be taken on account thereof.]

 

 

Attachment 2 to Compliance Certificate

--------------------------------------------------------------------------------

 

Attachment 3
to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [____________], [____] (the “Statement
Date”), and pertains to the subject period described below.

 

(a)              Minimum Liquidity.

 

Required: Not permit Liquidity at any time, as tested on the last day of each
month, to be less than $40,000,000; provided that at least $25,000,000 must
consist of unrestricted cash and Cash Equivalents (including short term
marketable securities) satisfying the requirements of clause (i) of the
definition of Liquidity.

 

Actual:

 

A.

The Available Revolving Commitment as of the Statement Date

 

   $                       

B.

The aggregate amount of unrestricted cash and Cash Equivalents (including short
term marketable securities) held by the Borrowers and the Guarantors in Deposit
Accounts or Securities Accounts maintained with SVB or SVB’s Affiliates or
another Lender or an Affiliate thereof, or with National Bank of South Carolina
(“NBSC”, provided that the aggregate amounts held in deposit accounts with NBSC
shall not exceed $6,500,000 at any time), and in each case subject to a first
priority lien in favor of the Administrative Agent, including, without
limitation, pursuant to a Deposit Account Control Agreement with respect to each
such Deposit Account or Securities Account Control Agreement with respect to
each such Securities Account; provided that, in connection with any calculation
of Liquidity required hereunder, at least $25,000,000 must consist of
unrestricted cash and Cash Equivalents (including short term marketable
securities) satisfying the requirements of clause (i) of the definition of
Liquidity.

 

   $                       

C.

MINIMUM LIQUIDITY (the sum of line A plus line B)

 

   $                       

 

Does line C consist of not less than $25,000,000 of unrestricted cash and Cash
Equivalents (including short term marketable securities) satisfying the
requirements of clause (i) of the definition of Liquidity?

 

              No, not in
Compliance                                                       Yes, in
Compliance

 

Is line C equal to or greater than $40,000,000?

 

 

              No, not in
Compliance                                                        Yes, in
Compliance




Attachment 2 to Compliance Certificate

--------------------------------------------------------------------------------

 

(b)          Minimum Consolidated EBITDA.  

 

Required: Permit Consolidated EBITDA for any quarter specified below, as
calculated on a trailing six (6) months basis, to be less than the correlative
amount specified below:

 

Quarter Ending

Minimum Consolidated EBITDA for Applicable Trailing Six Month Period

 

March 31, 2017

$[ * ]

June 30, 2017

$[ * ]

September 30, 2017

$[ * ]

December 31, 2017

$[ * ]

March 31, 2018

$[ * ]

June 30, 2018

$[ * ]

September 30, 2018

$[ * ]

December 31, 2018

$[ * ]

March 31, 2019

$[ * ]

June 30, 2019

$[ * ]

September 30, 2019

$[ * ]

December 31, 2019

$[ * ]

 

Actual: All amounts measured on a trailing six month basis:

 

 

A.

Consolidated Net Income

 

   $                       

B.

Consolidated Interest Expense

 

   $                       

C.

Provisions for taxes based on income

 

   $                       

D.

 

Total depreciation and amortization expense

   $                       

E.

 

Non-cash compensation expense

   $                       

F.

 

The fees, costs and expenses incurred in connection with the Credit Agreement
and the other Loan Documents and the transactions thereunder

   $                       



Exhibit B

 

 



                                               

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

--------------------------------------------------------------------------------

 

 

G.

 

Reasonable one-time fees, costs and expenses incurred in connection with a
Permitted Acquisition or a successful offering or issuance of Capital Stock, in
each case to the extent approved in writing by the Administrative Agent as an
‘add-back’ to Consolidated EBITDA

 

   $                       

H.

 

Other non‑cash items reducing Consolidated Net Income (excluding any such
non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA

 

   $                       

I.

any extraordinary or non-recurring losses, expenses or charges not to exceed
$1,000,000 in the aggregate in any trailing sixth month period (or such higher
amounts as may be approved by the Required Lenders as an ‘add-back’ to
Consolidated EBITDA)

 

 

 

   $                       

J.

The Sum of lines A through I

 

   $                       

K.

 

Other non‑cash items increasing Consolidated Net Income for such period
(excluding any such non‑cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period)

 

   $                       

L.

 

Interest Income

   $                       

M.

 

The Sum of lines K and L

   $                       

N.

 

CONSOLIDATED EBITDA (line J minus line M)

   $                       

 

Is Line N equal to or greater than
$[                                             ]?

 

 

 

 



Exhibit B

 

 



 

--------------------------------------------------------------------------------

 

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

Guarantor

Notice Address

Benefitfocus, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Chief Financial Officer and

General Counsel

E-Mail: Legal1@benefitfocus.com

Benefitfocus.com, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Chief Financial Officer and

General Counsel

E-Mail: Legal1@benefitfocus.com

BenefitStore, Inc.

100 Benefitfocus Way

Charleston, SC 29492

Attention: Chief Financial Officer and

General Counsel

E-Mail: Legal1@benefitfocus.com

 

 

Schedule 1

--------------------------------------------------------------------------------

 

Schedule 5

LOCATIONS OF EQUIPMENT AND INVENTORY

Grantor

Address Location

Benefitfocus, Inc.

N/A

Benefitfocus.com, Inc.

100 Benefitfocus Way

Charleston, SC 29492

125 Fairchild Street

Charleston, SC 29492

215 Fairchild Street

Charleston, SC 29492

5935 Rivers Avenue

North Charleston, SC 29406

1016 Woods Crossing Road

Suite B

Greenville, SC 29607

400 Riverwalk Terrace, Riverwalk Crossing

Suites 160, 210, 240 & 250

Jenks, OK 74037

Effective May 1, 2017:

400 Riverwalk Terrace, Riverwalk Crossing

Suite 160

Jenks, OK 74037

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

5301 Departure Drive, Suite 111

Raleigh, NC 27616

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

4021 Rose Lake Drive

Charlotte, NC 28217

Exhibit Concepts, Inc.

700 Crossroads Court

Vandalia, OH 45377

Stockade Storage

460 Seven Farms Drive

Daniel Island, SC 29492

BenefitStore, Inc.

100 Benefitfocus Way

Charleston, SC 29492

 

 

Schedule 5

--------------------------------------------------------------------------------

 

Schedule 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of Benefitfocus, Inc.

NONE

Pending Patent Applications of Benefitfocus, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to Benefitfocus, Inc.

NONE

Issued Patents of Benefitfocus.com, Inc.

Jurisdiction

Patent No.

Issue Date

Inventor

Title

United States

8,412,646

04/02/2013

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

United States

8,572,760

10/29/2013

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

United States

8,935,705

01/13/2015

Jeremy D. Martin

Execution of highly concurrent processing tasks based on updated dependency data
structure at run-time

United States

9,430,504

08/30/2016

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

United States

9,454,412

09/27/2016

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Australia

2009298151

10/29/2015

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

China

ZL200980126895.0

09/03/2014

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

China

ZL201180039769.9

07/22/2015

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Schedule 6

--------------------------------------------------------------------------------

 

China

ZL201280021183.4

09/21/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Hong Kong

HK1179722

01/08/2016

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Japan

5690935

02/06/2015

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Japan

5989097

08/19/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Taiwan

I531973

05/01/2016

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Australia

2012256399

03/16/2017

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Pending Patent Applications of Benefitfocus.com, Inc.

Jurisdiction

Serial No.

Filing Date

Inventor

Title

United States

13/020,376

02/03/2011

John M. Lunsford

Systems and methods for polymorphic content generation in a multi-application,
multi-tenant environment

United States

13/299,112

11/17/2011

William B. Gilbert

Systems and methods for dynamic service integration

United States

13/452,580

04/20/2012

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

United States

14/463,314

08/19/2014

Michael Rosier

Systems and methods for correlating derived metrics for system activity

United States

14/482,437

09/10/2014

Adam Wagner

Systems and methods for a metadata driven user interface framework

PCT

PCT/US2015/045477

08/17/2015

Michael Rosier

Systems and methods for correlating derived metrics for system activity

PCT

PCT/US2015/047882

09/01/2015

Adam Wagner

Systems and methods for a metadata driven user interface framework

PCT

PCT/US2015/048274

09/03/2015

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

PCT

PCT/US2015/048822

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Schedule 6

--------------------------------------------------------------------------------

 

Australia

2011289673

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Australia

2012256399

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Australia

2012337242

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Australia

2013249909

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Australia

2015324406

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Canada

2,726,729

10/05/2009

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Canada

2,806,461

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Canada

2,868,317

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Canada

2,855,191

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Canada

2,829,194

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Canada

N/A

02/01/2017

Michael Rosier

Systems and methods for classifying and analyzing runtime events

China

201280055871.2

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

China

201380020635.1

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

China

201580041662.6

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Europe

09818612.5

10/05/2009

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Europe

11816869.0

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

Europe

12785376.0

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Schedule 6

--------------------------------------------------------------------------------

 

Europe

12849965.4

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Europe

13777746.0

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Europe

15847866.9

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Hong Kong

See Chinese Patent No. ZL200980126895.0 above

[   ]

Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad

Systems and methods for automatic creation of agent-based systems

Hong Kong

14103513.6

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

Hong Kong

15101068.8

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

India

984/DELNP/2013

08/08/2011

Theodore C. Tanner, Jr.; Amit Jain

Systems and methods for secure agent information

India

7410/CHENP/2013

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

India

2117/CHENP/2014

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

India

8112/DELNP/2014

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

India

201647044611

09/08/2015

Michael Rosier

Michael Rosier

Japan

2014-542317

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Japan

2015-506985

02/14/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Japan

2016-574917

09/08/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

Taiwan

101142364

11/14/2012

William B. Gilbert

Systems and methods for dynamic service integration

Taiwan

102113431

04/16/2013

Jason Shaun McDonald

System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls

Schedule 6

--------------------------------------------------------------------------------

 

Taiwan

104122891

07/15/2015

Michael Rosier

Systems and methods for correlating derived metrics for system activity

Taiwan

104129322

09/04/2015

Adam Wagner

Systems and methods for a metadata driven user interface framework

Taiwan

104128936

09/02/2015

Michael Rosier

System and method for dynamically intercepting and adjusting persistence
behaviors via runtime configuration

Taiwan

104128937

09/02/2015

Michael Rosier

Systems and methods for classifying and analyzing runtime events

South Korea

10/2013/7029824

02/24/2012

Jeremy D. Martin

Registration and execution of highly concurrent processing tasks

South Korea

10/2014/7012950

10/22/2012

William B. Gilbert

Systems and methods for dynamic service integration

Issued Patents and Pending Patent Applications Licensed to Benefitfocus.com,
Inc.

NONE

Issued Patents of BenefitStore, Inc.

NONE

Pending Patent Applications of BenefitStore, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to BenefitStore, Inc.

NONE




Schedule 6

--------------------------------------------------------------------------------

 

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of Benefitfocus, Inc.

NONE

Pending Trademark Applications of Benefitfocus, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Trademarks of Benefitfocus.com, Inc.

Jurisdiction

Registration No.

Registration Date

Filing Date

Registered Owner

Mark


United States

4649999

12/02/2014

07/22/2013

Benefitfocus.com, Inc.

HR INTOUCH

United States

4565511

07/08/2014

07/22/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

United States

4527136

05/06/2014

07/19/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United States

4261142

12/18/2012

04/30/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

United States

4261146

12/18/2012

04/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

United States

4111384

03/13/2012

06/30/2011

Benefitfocus.com, Inc.

SHOP ENROLL MANAGE EXCHANGE

United States

4102028

02/21/2012

06/30/2011

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. ONE PLACE.

United States

3826875

08/03/2010

12/12/2008

Benefitfocus.com, Inc.

ICYOU

United States

3578457

02/24/2009

05/16/2007

Benefitfocus.com, Inc.

[g201704281206096492295.jpg]

United States

2496059

10/09/2001

08/04/2000

Benefitfocus.com, Inc.

BENEFITFOCUS

United States

4758876

06/23/2015

07/21/2014

Benefitfocus.com, Inc.

ONE PLACE

Australia

International Reg. No. 1106495

Trademark No. 1476309

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Schedule 6

--------------------------------------------------------------------------------

 

Australia

International Reg. No. 1142954

Trademark No. 1534903

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Australia

International Reg. 1138700

Trademark No. 1531065

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

Australia

International Reg. 1181498

Trademark No. 1591173

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Australia

International Reg. 1191605

Trademark No. 1605589

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

Australia

International Reg. No. 1182012

Trademark No. 1591274

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA855701

07/19/2013

01/31/2012

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA867347

12/16/2013

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

Canada

TMA867346

12/16/2013

10/29/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Canada

TMA911121

08/13/2015

12/19/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

TMA911122

08/13/2015

12/19/2013

Benefitfocus.com, Inc.

HR INTOUCH

Canada

TMA962882

2/15/2017

1/17/2014

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

China

14158487

04/21/2015

03/12/2014

Benefitfocus.com, Inc.

BENEFITFOCUS

China

14158486

04/21/2015

03/12/2014

Benefitfocus.com, Inc.

BENEFITFOCUS

India

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

India

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

India

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Schedule 6

--------------------------------------------------------------------------------

 

Ireland

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Ireland

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

Ireland

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Ireland

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

Ireland

International Reg. No. 1182012

10/01/2013

10/1/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Israel

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Israel

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

Israel

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

New Zealand

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

New Zealand

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

New Zealand

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

New Zealand

967599

04/24/2013

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH

New Zealand

967600

04/24/2013

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2012/28642

03/13/2015

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH

South Africa

2013/27350

09/28/2015

10/02/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

South Africa

2013/27351

09/28/2015

10/02/2013

Benefitfocus.com, Inc.

HR INTOUCH

South Africa

2014/00310

07/30/2015

01/07/2014

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United Kingdom

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

United Kingdom

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

United Kingdom

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

Schedule 6

--------------------------------------------------------------------------------

 

United Kingdom

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

United Kingdom

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

United Kingdom

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1142954

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

World Intellectual Property Organization

International Reg. No. 1138700

10/22/2012

10/22/2012

Benefitfocus.com, Inc.

HR INTOUCH

World Intellectual Property Organization

International Reg. No. 1106495

12/30/2011

12/30/2011

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1191605

12/31/2013

12/31/2013

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

World Intellectual Property Organization

International Reg. No. 1182012

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

International Reg. No. 1181498

10/01/2013

10/01/2013

Benefitfocus.com, Inc.

HR INTOUCH

Pending Trademark Applications of Benefitfocus.com, Inc.

Jurisdiction

Application No.

Filing Date

Applicant

Mark

United States

86/923,373

02/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

Canada

1660145

01/17/2014

Benefitfocus.com, Inc.

ALL YOUR BENEFITS. IN YOUR POCKET.

Canada

1797920

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

India

2419567

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH

India

2419568

10/30/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2012/28643

10/23/2012

Benefitfocus.com, Inc.

HR INTOUCH MARKETPLACE

South Africa

2016/24461

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

South Africa

2016/24462

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

World Intellectual Property Organization

A0061183

08/29/2016

Benefitfocus.com, Inc.

BENEFITFOCUS

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus.com, Inc.

Schedule 6

--------------------------------------------------------------------------------

 

NONE

Registered Trademarks of BenefitStore, Inc.

NONE

Pending Trademark Applications of BenefitStore, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
BenefitStore, Inc.

NONE




Schedule 6

--------------------------------------------------------------------------------

 

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of Benefitfocus, Inc.

NONE

Pending Copyright Applications of Benefitfocus, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Copyrights of Benefitfocus.com, Inc.

Jurisdiction

Registration No.

Registration Date

Work of Authorship

United States

TX0006032200

11/14/2001

Benefit focus online enrollment and data exchange service application.

United States

TX0006032199

11/14/2001

Benefit focus online enrollment and data exchange services application version
1.14.

United States

V9921D265

02/25/2015

Benefit focus online enrollment and data exchange service application & 1 other
title.

Pending Copyright Applications of Benefitfocus.com, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Copyrights of BenefitStore, Inc.

NONE

Pending Copyright Applications of BenefitStore, Inc.

Schedule 6

--------------------------------------------------------------------------------

 

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
BenefitStore, Inc.

NONE

OTHER LICENSE RIGHTS RELATING TO INTELLECTUAL PROPERTY

 

1.

Benefitfocus.com, Inc. grants licenses in the ordinary course for the use of its
software to its customers pursuant to Terms of Use, Master Services Agreements
and related Software License and Service Agreements.

 

2.

Benefitfocus.com, Inc. licenses certain Intellectual Property rights from Oracle
America, Inc. pursuant to that Ordering Document, effective November 22, 2013,
by and between Arrow Enterprise Computing Solutions Inc., CDW Logistics, Inc.,
Oracle America, Inc. and Benefitfocus.com, Inc. (incorporating by reference the
Oracle Master Agreement, US-OMA-68046).

 

3.

Benefitfocus.com, Inc. licenses certain Intellectual Property rights from John
Hopkins University pursuant to that ACG Consultant Production License and
Professional Services Agreement, dated May 2, 2011.

Schedule 6